Citation Nr: 1517564	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  10-45 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969 to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In April 2014, the Board, in pertinent part, denied service connection for hypertension.  The Veteran appealed the Board's April 2014 decision to the United States Court of Appeals for Veterans Claims (Court), which in an October 2014 order, granted the parties' joint motion for partial remand (JMR), vacating the Board's April 2014 decision to the extent it denied service connection for hypertension and remanded the claim for compliance with the terms of the JMR.

In connection with the Veteran's claim, the Board requested an opinion from a specialist under the employ of the Veterans Health Administration (VHA) in February 2015.  The April 2015 VHA opinion has been associated with the record.   

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDING OF FACT

Hypertension was caused by service-connected diabetes mellitus, type II.  






CONCLUSION OF LAW

The criteria for service connection on a secondary basis for hypertension are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The evidence established that the Veteran has a current diagnosis of hypertension.  See November 2009 VA Examination Report at 3.  As the Veteran has not suggested, and the record does not indicate that his hypertension began during service, the Board addresses only the secondary service connection argument herein.  In the September 2014 joint motion for partial remand, the parties determined that the November 2009 VA examination was insufficient.  In April 2015, a VHA specialist opined that it is at least as likely as not that the Veteran's service-connected diabetes mellitus, type II caused the Veteran's hypertension.   Thus, service connection for hypertension is warranted.


ORDER

Service connection for hypertension is granted. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


